DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 09/22/2022 has been entered – Claims 1, 16, and 19 are amended. Claims 1-21 remain pending in the application with Claims 18-21 standing withdrawn as being directed to a non-elected invention.

The rejections of Claims 1-7, 9-10, and 14 under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics…") in view of Nilsson et al. (“A Solar Reflecting Material…”) and Blackford et al. (US 2018/0192720 A1) when taken with the evidence of PennState (Materials Research Institute – “UV-Vis-NIR”) and Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics…") in view of Nilsson et al. (“A Solar Reflecting Material…”) and Ren (CN 101230499 B) when taken with the evidence of Pantone (“How do we see color?”) as previously set forth in the Non-Final Office Action mailed 07/01/2022 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.  

The rejections of Claim 8 under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics…") in view of Nilsson et al. (“A Solar Reflecting Material…”) and Blackford et al. (US 2018/0192720 A1) when taken with the evidence of Transparent Ceramics (Transparent Ceramics – Materials, Engineering, and Applications, 2020), Claims 11-13 under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics…") in view of Nilsson et al. (“A Solar Reflecting Material…”) and Blackford et al. (US 2018/0192720 A1) and further in view of Hsu et al. ("Radiative Human Body Cooling…"), and Claim 15 under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics…") in view of Nilsson et al. (“A Solar Reflecting Material…”) and Blackford et al. (US 2018/0192720 A1 and further in view of McCormack et al. (US 6,309,736 B1) as previously set forth in the Non-Final Office Action mailed 07/01/2022 are herein revised as necessary in accordance with the new grounds of rejection described above for the independent Claims 1 and 16.

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 6-7 of the response dated 09/22/2022 with respect to the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – On Page 6 of the reply, Applicant notes that the independent Claims 1 and 16 as currently amended recite a textile comprising a matrix including particulate fillers having an average particle size of about 200-900 nm and a number density of 0.5-1 µm-3. Applicant argues that Nilsson, as cited in the previous Office Action, teaches a number density of ZnS particles of 2.56 particles/µm3 which is outside of the presently claimed range. Applicant also argues that Nilsson teaches at Page 180 that the volume fraction of ZnS can be 25-30% which provides a number density which is further outside the claimed range. Thereby, Applicant concludes that Nilsson fails to disclose or suggest the claimed number density range for the particulate fillers. 
Examiner’s Response – The Examiner respectfully disagrees. The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. The example relied upon in the previous Office Action included a volume fraction of 3.6%. However, as outlined in greater detail below, Nilsson suggests that the volume fraction of the ZnS particles is preferably between 1% and 25-30% to achieve optimal material properties such as UV absorbency and brittleness (see Pg. 180). Note that, contrary to Applicant’s assertion, the 25-30% range is not a required range but rather is preferred upper limit. Given the following relationship – Particulate Volume [µm3/particle] X Number Density [particles/µm3] = Volume Fraction – it can be seen that ZnS particles having a radius of 0.15 µm (0.014 µm3/particle assuming spherical particles) and a volume fraction of 1% can be said to have a number density of 0.71 particles/µm3 which falls within the claimed range of “0.5 to 1 µm-3”.
Applicant’s Argument – Applicant argues on Page 7 of the reply that the dependent claims are patentable by virtue of their dependency from the independent claims described above.
Examiner’s Response – Applicant has not provided additional arguments with respect to these rejections are therefore, for the reasons outlined in detail above, this is not found persuasive. 








Claim Interpretation
As they pertain to the claims as currently presented, relevant claim interpretations of record (initially presented in the Non-Final Office Action mailed 07/01/2022) are reproduced below. 
It is noted that the phrase “about” is applied to claimed values in accordance with the definition provided by Applicant in the specification wherein “about” is “used to describe and account for small variations” (see instant ¶ [00127]). Note also that in the context of the instant specification, “small variations” are interpreted herein to include variations of no more than  ±10% of a claimed numerical. For example, in the independent Claims 1 and 16, the recited particulate fillers having a minimum average particle size of “about 200 nm” are interpreted to include particulates having a minimum size of 180 nm.  
Furthermore, absent a definition of “textile” in the instant specification, it is noted that the limitation of Claim 15 which recites the textile of Claim 1 wherein “the matrix and the particulate fillers form a film” is interpreted such that the requisite film is included in addition to a traditional textile since a textile is understood in the art to refer to a fabric or other article fabricated from fibers or filaments. That is to say, the explicitly recited film is not considered to constitute a textile in and of itself.   








Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-7, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015) in view of IDS reference Nilsson et al. (“A Solar Reflecting Material for Radiative Cooling Applications: ZnS Pigmented Polyethylene” Solar Energy Materials and Solar Cells. Vol 28. Pgs 175-193. 1992) and Blackford et al. (US 2018/0192720 A1) when taken with the evidence of PennState (Materials Research Institute – “UV-Vis-NIR”) . 
Regarding Claim 1, Tong teaches an infrared-transparent visible-opaque fabric (ITVOF) that provides passive cooling via the transmission of thermal radiation emitted by the human body directly to the environment exemplified by a fabric composed of polyethylene fibers (see Abstract). Tong suggests that such a fabric requires a minimum infrared (IR) transmittance of 64% to ensure thermal comfort at ambient temperatures (see Abstract). As seen in Fig. 4b and in Fig. 6, fabrics of polyethylene are capable of achieving such IR transmittances, particularly at a wavelength of 9.5 µm as claimed. 
Tong also suggests that it is favorable for the ITVOFs to have low transmittance (i.e. high reflectivity) of light in the visible wavelength range to ensure ITVOF-based clothing is opaque to the human eye (see Pg. 774). However, Tong does not specifically address the ideal reflectivity to radiation in the visible light range or in the surrounding wavelengths such as the claimed range of 0.3 µm to 2 µm nor does Tong teach a textile comprising particulate fillers dispersed within the polyethylene matrix. 
In the analogous art of solar reflective materials for radiative cooling applications, Nilsson teaches polyethylene films including a ZnS pigment (see Abstract). Nilsson suggests that ZnS particles provide both high solar reflectance and high IR transmittance in the atmospheric window (see Pg. 181) and Nilsson teaches exemplary films including ZnS particles having a radius of 0.15 µm (see Figure 3 & Pg. 183). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ZnS reflecting particles of Nilsson into the polyethylene fibers of the ITVOF of Tong for the benefit of increased solar reflection and, correspondingly, enhanced cooling. Such a modification would yield a textile wherein the ZnS powder of Nilsson (corresponding to the particulate fillers) is dispersed within the polyethylene fiber matrix of Tong. The average particle size (i.e. diameter) of the ZnS particulate fillers is 0.3 µm or 300 nm which falls within the claimed range of “about 200 nm to about 900 nm”. 
Concerning the number density of the particulate fillers, the prior art combination above does not expressly teach that the particulate fillers have a number density of 0.5 to 1 µm-3. However, Nilsson teaches that the volume fraction of ZnS pigments should neither be too high nor too low (see Pg. 180). Specifically, Nilsson suggests that if the volume fraction is less than about 1%, the polyethylene matrix molecules themselves will absorb UV light and the material will deteriorate, and if the volume fraction is greater than about 25-30%, production becomes difficult and material stability decreases since polyethylene with too much pigment is less plastic and is therefore more difficult to extrude in its molten form and more brittle in its solid form (see Pg. 180). Since material properties including UV degradation and brittleness are variables that can be modified, among others, by varying the volume fraction of ZnS particles in the matrix, the volume fraction would have been considered a result effective variable by the ordinarily skilled artisan at the time the invention was made. As such, without a persuasive showing of unexpected results, the volume fraction cannot be considered critical.
Note that the following relationship exists: Particulate Volume [µm3/particle] X Number Density [particles/µm3] = Volume Fraction. That is to say, number density and volume fraction are directly proportional. Therefore, for a constant particulate volume (in the instant case particulate volume for the 0.15 µm radius ZnS particles is 0.014 µm3/particle assuming spherical particles), the modification of the number density of the particles is equivalent to the modification of the volume fraction of the particles. Accordingly, the number density of particles also would have been considered a result effective variable by the ordinarily skilled artisan and is therefore not considered critical. One of ordinary skill in the art before the effective filing date of the claimed invention would have optimized by routine experimentation the volume fraction/number density of the ZnS pigments in the polyethylene fibers within the textile of Tong in view of Nilsson (such as within the claimed range of 0.5 to 1 particles/µm3) to obtain the desired material properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).   
Concerning the property wherein the textile has a weighted average reflectivity of radiation over a wavelength range of 0.3 µm to 2 µm of at least 40%, although the prior art combination does not disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art combination since the Tong in view of Nilsson teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. See MPEP § 2112. 
Furthermore, in the event it is shown that the combination above does not teach the claimed property, the following is set forth. In the analogous art of cooling fabrics, Blackford teaches that cooling is provided to the wearer by creating fabrics that limit sunlight transmission, specifically solar light in the UV, visible, and near IR spectrum or those wavelengths that reach the surface of the earth (see [0024]-[0027]). Blackford also suggests that transmission/reflection characteristics of a cooling fabric are influenced by variables such as the physical characteristics and chemical constitution of the fabric. As evidenced by PennState, the ultraviolet/visible region covers wavelengths from about 200-800 nm and the near-IR region covers wavelengths from about 800-2500 nm corresponding to a total range of 200-2500 nm or 0.2-2.5 µm. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the textile of Tong in view of Nilsson, minimizing transmission (i.e. maximizing reflectivity) of light in the UV/Visible/Near-IR range as suggested by Blackford for optimal cooling, such as in the claimed range of 0.3 µm to 2 µm which is within the range disclosed by Penn State. Likewise, it would have been obvious to one of ordinary skill, in maximizing reflectivity, to select weighted average reflectivity of light in the above range, such as at least 40%, in accordance with the requirements of the desired application (i.e. warmer/sunnier applications necessitate a higher average reflectance).  

Regarding Claims 2-3, Tong in view of Nilsson (and Blackford) teaches the textile according to Claim 1 above wherein the matrix includes polyethylene (a polyolefin). 

Regarding Claim 4, Tong in Nilsson (and Blackford) teaches the textile according to Claim 1 above wherein the ZnS particulate fillers have an average particle size (i.e. diameter) of 0.3 µm or 300 nm which falls within the claimed range of “300 nm to 800 nm.”

Regarding Claims 5-7, Tong in view of Nilsson (and Blackford) teaches the textile according to Claim 1 above wherein the particulate fillers are ZnS (a metal sulfide inorganic material). 

Regarding Claim 9, Tong in view of Nilsson (and Blackford) teaches the textile according to Claim 1 above wherein the transmittance of infrared radiation, such as at a wavelength of 9.5 µm, is at least 64% which falls within the claimed range of “at least 60%”. 

Regarding Claim 10, Tong in view of Nilsson (and Blackford) teaches the textile according to Claim 1 above. Regarding the property of the instant claim wherein the textile has a weighted average reflectivity of radiation over a wavelength range of 0.3 µm to 2 µm of at least 60%, although the prior art does not disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art combination since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. See MPEP § 2112. 
Furthermore, as discussed in greater detail above (see Claim 1), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the textile of Tong in view of Nilsson, minimizing transmission (i.e. maximizing reflectivity) of light in the UV/Visible/Near-IR range, such as in the range of 0.3 µm to 2 µm provided the teachings of Blackford. Likewise, it would have been obvious to one of ordinary skill, in maximizing reflectivity, to select weighted average reflectivity of light in the above range, such as at least 60%, in accordance with the requirements of the desired application (i.e. warmer/sunnier applications necessitate a higher average reflectance).  

Regarding Claim 14, Tong in view of Nilsson (and Blackford) teaches the textile according to Claim 1 above wherein the matrix and particulate fillers form a fiber. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015) in view of IDS reference Nilsson et al. (“A Solar Reflecting Material for Radiative Cooling Applications: ZnS Pigmented Polyethylene” Solar Energy Materials and Solar Cells. Vol 28. Pgs 175-193. 1992) and Blackford et al. (US 2018/0192720 A1), as applied to Claim 1 above, when taken with the evidence of Transparent Ceramics (Transparent Ceramics – Materials, Engineering, and Applications, 2020). 
Regarding Claim 8, Tong in view of Nilsson (and Blackford) teaches the textile according to Claim 1 above. The textile includes fibers of a polyethylene matrix comprising the ZnS particulate fillers of Nilsson. Nilsson teaches that polyethylene has a refractive index of somewhere on the order of 1.48 to 1.54 depending on crystallinity and density (see Pg. 179). As evidenced by Transparent Ceramics, ZnS has a refractive index of 2.36. Using the high end of the refractive index range for polyethylene, the difference in the refractive index between the ZnS particulate fillers and the polyethylene matrix is ±53% which falls within the claimed range of “at least ±5%”.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015) in view of IDS reference Nilsson et al. (“A Solar Reflecting Material for Radiative Cooling Applications: ZnS Pigmented Polyethylene” Solar Energy Materials and Solar Cells. Vol 28. Pgs 175-193. 1992) and Blackford et al. (US 2018/0192720 A1), as applied to Claim 1 above, and further in view of Hsu et al. ("Radiative Human Body Cooling by Nanoporous Polyethylene Textile" Science. Vol 353. Issue 6303. Pgs 1019-1023. 2016).
Regarding Claim 11, Tong in view of Nilsson (and Blackford) teaches the textile according to Claim 1 above but the combination does not teach a textile wherein the polyethylene matrix material of the fibers is porous. In the analogous art of reflective polymeric materials, Hsu teaches a nanoporous polyethylene textile that has interconnected pores ranging in diameter from 50 to 1000 nm (see Abstract). Hsu suggests that said pore sizes are in the size range comparable with the wavelength of visible light which scatter visible light strongly and make polyethylene opaque to human eyes but the pores are still much smaller than the IR wavelength so the textile is still highly transparent to IR (see Pg. 1019). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the textile of Tong in view of Nilsson (and Blackford) such that the polyethylene fibers include pores ranging in size from 50-1000 nm in diameter as disclosed by Hsu for the benefit of improved visible light scattering (i.e. opaqueness) while maintaining IR transparency.

Regarding Claim 12, Tong in view of Nilsson (and Blackford) and Hsu teaches the textile according to Claim 11 above. Hsu also teaches a nanoporous polyethylene wherein the interconnected nanopores (with diameters between 50-1000 nm) have a pore volume of ~50% (see Pg. 1020). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the textile of prior art combination such that the volume percentage of pores within the polyethylene fiber matrix is ~50% (which falls within the range recited in the instant claim of “at least 5%”) because Hsu teaches that such a porosity is suitable for cooling fabric applications. One of ordinary skill in the art would reasonably have expected the elements of the prior art combination to predictably maintain their respective properties or functions after they have been combined and combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 

Regarding Claim 13, Tong in view of Nilsson (and Blackford) and Hsu teaches the textile according to Claim 11 above wherein the polyethylene fiber matrix includes pores with a diameter between 50 and 1000 nm. It is the Examiner’s position that the pore size distribution will necessarily have an average pore size between 50 and 1000 nm which falls within the range recited in the instant claim of “10 nm to 4000 nm”. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015) in view of IDS reference Nilsson et al. (“A Solar Reflecting Material for Radiative Cooling Applications: ZnS Pigmented Polyethylene” Solar Energy Materials and Solar Cells. Vol 28. Pgs 175-193. 1992) and Blackford et al. (US 2018/0192720 A1), as applied to Claim 1 above, and further in view of McCormack et al. (US 6,309,736 B1). 
Regarding Claim 15, Tong in view of Nilsson (and Blackford) teaches the textile according to Claim 1 above wherein the matrix and particulate fillers form a fiber. The combination does not expressly teach a textile wherein the matrix and particulate fillers form a film. However, Tong also teaches thin films of polyethylene that display promising transmittance of infrared radiation (see Fig. 4b). Likewise, Nilsson teaches a thin film of polyethylene and ZnS for cooling applications (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibrous textile of Tong in view of Nilsson (and Blackford) such that the matrix (with particulate ZnS fillers) is in the form of a film. One of ordinary skill in the art reasonably would have expected the elements of the prior art combination to predictably maintain their respective properties or functions after they have been combined and combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 
Concerning the claim limitation wherein said film is part of a textile, the prior art combination does not teach a material wherein the film is accompanied by a textile product (see the claim interpretation note above with respect to Claim 15). However, Nilsson suggests that thin films are typically not very stiff, which may cause problems in particular outdoor applications wherein wind may cause undulations in the film (see Pg. 187). In the analogous art of thin films, McCormack teaches that it is known in the art that it is often desirable to laminate thin films with another material as a support layer wherein said support may include textile materials such as wovens (see Col 2, lines 44-49). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the thin film of the prior art combination above by applying a textile support layer such as one formed from the inventive polyethylene/ZnS material for the benefit of increased stiffness while maintaining the desired optical properties. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015) in view of IDS reference Nilsson et al. (“A Solar Reflecting Material for Radiative Cooling Applications: ZnS Pigmented Polyethylene” Solar Energy Materials and Solar Cells. Vol 28. Pgs 175-193. 1992) and Ren (CN 101230499 B) when taken with the evidence of Pantone (“How do we see color?”). 
Regarding Claim 16, Tong teaches an infrared-transparent visible-opaque fabric (ITVOF) that provides passive cooling via the transmission of thermal radiation emitted by the human body directly to the environment exemplified by a fabric composed of polyethylene fibers (see Abstract). Tong suggests that such a fabric requires a minimum infrared (IR) transmittance of 64% to ensure thermal comfort at ambient temperatures (see Abstract). As seen in Fig. 4b and in Fig. 6, fabrics of polyethylene are capable of achieving such IR transmittances, particularly at a wavelength of 9.5 µm as claimed. 
Tong also suggests that it is favorable for the ITVOFs to have low transmittance (i.e. high reflectivity) of light in the visible wavelength range to ensure ITVOF-based clothing is opaque to the human eye (see Pg. 774). However, Tong does not specifically address the ideal reflectivity to radiation in the visible light range or in the surrounding wavelengths such as the claimed range of 0.3 µm to 2 µm nor does Tong teach a textile comprising particulate fillers dispersed within the polyethylene matrix. 
In the analogous art of solar reflective materials for radiative cooling applications, Nilsson teaches polyethylene films including a ZnS pigment (see Abstract). Nilsson suggests that ZnS particles provide both high solar reflectance and high IR transmittance in the atmospheric window (see Pg. 181) and Nilsson teaches exemplary films including ZnS particles having a radius of 0.15 µm (see Figure 3 & Pg. 183). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ZnS reflecting particles of Nilsson into the polyethylene fibers of the ITVOF of Tong for the benefit of increased solar reflection and, correspondingly, enhanced cooling. Such a modification would yield a textile wherein the ZnS powder of Nilsson (corresponding to the particulate fillers) is dispersed within the polyethylene fiber matrix of Tong. The average particle size (i.e. diameter) of the ZnS particulate fillers is 0.3 µm or 300 nm which falls within the claimed range of “about 200 nm to about 900 nm”. 
Concerning the number density of the particulate fillers, the prior art combination above does not expressly teach that the particulate fillers have a number density of 0.5 to 1 µm-3. However, Nilsson teaches that the volume fraction of ZnS pigments should neither be too high nor too low (see Pg. 180). Specifically, Nilsson suggests that if the volume fraction is less than about 1%, the polyethylene matrix molecules themselves will absorb UV light and the material will deteriorate, and if the volume fraction is greater than about 25-30%, production becomes difficult and material stability decreases since polyethylene with too much pigment is less plastic and is therefore more difficult to extrude in its molten form and more brittle in its solid form (see Pg. 180). Since material properties including UV degradation and brittleness are variables that can be modified, among others, by varying the volume fraction of ZnS particles in the matrix, the volume fraction would have been considered a result effective variable by the ordinarily skilled artisan at the time the invention was made. As such, without a persuasive showing of unexpected results, the volume fraction cannot be considered critical.
Note that the following relationship exists: Particulate Volume [µm3/particle] X Number Density [particles/µm3] = Volume Fraction. That is to say, number density and volume fraction are directly proportional. Therefore, for a constant particulate volume (in the instant case particulate volume for the 0.15 µm radius ZnS particles is 0.014 µm3/particle assuming spherical particles), the modification of the number density of the particles is equivalent to the modification of the volume fraction of the particles. Accordingly, the number density of particles also would have been considered a result effective variable by the ordinarily skilled artisan and is therefore not considered critical. One of ordinary skill in the art before the effective filing date of the claimed invention would have optimized by routine experimentation the volume fraction/number density of the ZnS pigments in the polyethylene fibers within the textile of Tong in view of Nilsson (such as within the claimed range of 0.5 to 1 particles/µm3) to obtain the desired material properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).   
Tong also suggests that the ITVOF can be colored through the introduction of pigments during fiber formation (see Pg. 774). However, neither Tong nor Nilsson specifically address the property wherein the textile has a peak in reflectivity at a wavelength in the visible range corresponding to a particular color. 
In the analogous art of pigment fillers for polyethylene fibers, Ren teaches a variety of inorganic pigments are suitable for coloring polyethylene including iron oxide, among others (see [0008]). Likewise, Ren suggests that the pigment should have a grain diameter less than 1 micron (see [0008]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ITVOF of Tong in view of Nilsson by adding iron oxide pigment having a diameter less than 1 micron to the polyethylene fiber matrix since Tong suggests that the fabric may be colored using such a pigment and Ren teaches that iron oxide is suitable for such an application. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Note that the average particle size (i.e. diameter) of the iron oxide pigment overlaps with the claimed range of “about 200 nm to about 900 nm”. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Such a modification would yield a fabric with a red tint (see Embodiment 3 of Ren – [0049]-[0052]). As evidenced by Pantone, the surface of an object reflects some colors (which humans perceive) and absorbs/transmits all the others. Therefore, the textile with the red tint necessarily reflects red light (i.e. it has a peak reflectivity at a wavelength corresponding to the red color which is in the visible range) and is therefore regarded to meet the limitations of the instant claim wherein the textile has a peak in reflectivity at a wavelength in the visible range corresponding to a particular color. 

Regarding Claim 17, Tong in view of Nilsson and Ren teaches the textile according to Claim 16 above wherein the particulate fillers are ZnS and iron oxide. That is to say, the particulate fillers include a metal oxide as required of the instant claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-Th, 9 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789